Citation Nr: 1333915	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals, right ankle injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability. 

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to May 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in part, denied a rating in excess of 20 percent for service-connected residuals, right ankle injury; declined to reopen the Veteran's claims of service connection for a bilateral hip disability; denied service connection for a left shoulder disability, a right leg disability and a low back disability; and denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA form 9 submitted in March 2009, the Veteran indicated that he wanted a Central Office hearing before the Board in Washington, DC.  The Veteran was accordingly scheduled for a hearing at the Central Office on October 9, 2013.

However, in an August 2013 correspondence, the Veteran indicated that he desired his hearing to be conducted at the RO in Los Angeles, California.  He referenced "having my appeal heard with the traveling Board" at the Los Angeles VARO.  The Board views this as a request for a Travel Board hearing. 

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's August 2013 communication, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


